DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
In claims 3, 14 and 19, the language “… [[extrudate]] exudate from the at least one opening …” should be changed for clarity.
In claim 19, the language “… inserting a device into a body of a patient … [[into a body of a patient]] …” should be rearranged for clarity.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Claim 11 calls for “… the expandable sheath being expandable in surface area permitting a greater volume of fluid to enter the cannula.” The specification does not explain how an additional structure will increase the fluid carrying capacity of the cannula. That is, the cannula has a fixed inner diameter which determines its fluid resistance. Adding further structures to the distal end will not decrease the fluid resistance of the cannula, since they are placed in series with the main lumen of the cannula. At best, extra structures on the distal end of the cannula can be configured to not decrease the fluid carrying capacity of the cannula. 
Claim 12 is rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-3, 13, 14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pastron; Nicholas J. (US 20200069852 A1).
Regarding claim 1, Pastron discloses a suction device (¶ [0008], tracheal and pharyngeal suction device; ¶ [0064] FIGS. 1-26 … suction device 100), comprising: 
an elongated cannula having a proximal end and a distal end (¶ [0064], a proximal suction catheter 108, and a distal suction catheter 110); 
at least one opening adjacent to the distal end (¶ [0072] The proximal suction catheter 108 may have a treatment portion 108a); and 
a sleeve slidably receiving the cannula (¶ [0075] oral suction tube 112); 
the sleeve being slidable between a first position where the sleeve covers the at least one opening (¶ [0075], When the connector 106 is in the retracted position, the treatment portion 108a of the proximal suction catheter 108 is positioned within the oral suction tube 112); and 
a second position where the at least one opening is exposed (¶ [0075], When the connector 106 is in the extended position, the treatment portion 108a of the proximal suction catheter is positioned outside of the oral suction tube 112). 
Pastron does not explicitly describe that the device is laparoscopic. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). In the instant case, the language “laparoscopic … device” 
Pastron also does not explicitly describe an anticlogging and clot busting feature. However, Pastron configures the sleeve (oral suction tube 112) to selectively slide past an opening (treatment portion 108a). When the sleeve moves past the opening, it will dislodge or disrupt any debris present at the opening in the same manner as the claimed invention. 

Regarding claim 13, Pastron discloses a suction device (¶ [0008], [0064] suction device 100), comprising: 
an elongated cannula having a proximal end and a distal end (¶ [0064], a proximal suction catheter 108, and a distal suction catheter 110);  
the proximal end being configured for attachment to a suction source (¶ [0074], the distal suction catheter 110 is coupled to a port 120 … may be coupled to a collection container and a device that generates suction); 
a distal opening at the distal end (¶ [0073], A straight tip catheter is best illustrated in the embodiments shown in FIGS. 1-17 and 19-23); 
a plurality of openings adjacent to the distal end and formed in a sidewall of the elongated cannula (¶ [0072] The proximal suction catheter 108 may have a treatment 
a sleeve slidably receiving the cannula (¶ [0075] oral suction tube 112); 
the sleeve being slidable between a first position where the sleeve covers the plurality of openings (¶ [0075], When the connector 106 is in the retracted position); and 
a second position where at least some of the plurality of openings are exposed so as to be in fluid communication with an environment outside of the sleeve (¶ [0075], When the connector 106 is in the extended position).
Regarding the interpretation of a “laparoscopic anticlogging and clot busting device,” see the discussion of claim 1 above. 

Regarding claim 19, Pastron discloses a method for suctioning (¶ [0001], a method, apparatus, and system for performing oral cleaning and suctioning; ¶ [0023] According to certain embodiments of the present invention, a method of using a tracheal and pharyngeal suction device); 
comprising the steps of: 
inserting a device (¶ [0023], inserting the handle into a patient's mouth; ¶ [0078], When the main suction catheter is inserted; ¶ [0083], when the proximal suction catheter 108 is inserted to the desired location in the patient's mouth or throat cavity); 
having an elongated cannula having a proximal end and a distal end (¶ [0064], a proximal suction catheter 108, and a distal suction catheter 110);
at least one opening adjacent to the distal end (¶ [0072] The proximal suction catheter 108 may have a treatment portion 108a); and 

retracting the sleeve towards the proximal end of the cannula to expose the at least one opening to fluids within the body (¶ [0075], When the connector 106 is in the extended position, the treatment portion 108a of the proximal suction catheter is positioned outside of the oral suction tube 112);
providing suction to an interior passage of the cannula (¶ [0074], the distal suction catheter 110 is coupled to a port 120 … may be coupled to a collection container and a device that generates suction); and 
sliding the sleeve towards the distal end of the cannula to dislodge exudate from the at least one opening to unclog the at least one opening (¶ [0075], When the connector 106 is in the retracted position, the treatment portion 108a of the proximal suction catheter 108 is positioned within the oral suction tube 112). 
Regarding the limitation of laparoscopic suctioning and unclogging the at least one opening, see the discussion of claim 1 above.  

Regarding claim 2, Pastron discloses a handle at the proximal end (¶ [0065], the handle 102 may include indentations for the user's fingers when the handle 102 is grasped); 
wherein the handle is used to hold the device in place when the sleeve is extended downwardly to the distal end (¶ [0069] FIGS. 1 and 5, the connector 106 is in the extended position … The proximal end 102a of the handle 102 is the end that is closest to the patient when the tracheal and pharyngeal suction device 100 is in use). 

Regarding claims 3 and 14, Pastron discloses a device wherein the sleeve is slidably movable from the second position to the first position to remove exudate from the at least one opening to unclog the at least one opening (¶ [0075], When the connector 106 is in the retracted position, the treatment portion 108a of the proximal suction catheter 108 is positioned within the oral suction tube 112; ¶ [0079], the user may extend and retract the main suction catheter 154 using the thumb port opening 140 on the port 120, as best illustrated in FIG. 22). 
Although Pastron does not explicitly disclose that the movement removes exudate or unclogs the opening, this motion will physically disrupt any material present at the interface between the opening and the sleeve. Pastron provides a device that includes an identical physical structure as the claimed device, and will therefore provide the same function. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 8, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pastron; Nicholas J. (US 20200069852 A1) in view of Kucklick, Theodore R. et al. (US 20050043682 A1). 
Regarding claims 4, 6, 8, 15, 18 and 20, Pastron is silent whether an area of the opening increases when the distal end of the cannula is bent. Kucklick discloses a cannula and instrument port (¶ [0001], [0007], [0026]); 
an elongated cannula having a proximal end and a distal end (¶ [0026], The cannula 10 comprises a stem 14, a distal end 18, a proximal end 22; ¶ [0039] FIG. 7 shows an exploded view 100 of an instrument port 101 having a flexible distal cannula 102); 
wherein: the distal end of the cannula is flexible such that an area of the at least one opening is increased when the distal end of the cannula is bent (¶ [0041] Apertures, fenestrations or slots 109 are disposed in the distal portion 110 of the cannula to allow fluid to flow into or out of the cannula lumen and also to increase the flexibility of the distal portion of the cannula; ¶ [0061] FIG. 14 … The slots are provided with rounded heads 182); 
wherein increase in the area of the at least one opening increases a volume of fluids that is permitted to pass through the at least one opening and into an interior of the cannula (¶ [0061] FIG. 14 … The slots are provided with rounded heads 182 … the 
wherein: the distal portion of the cannula is bendable to an angle of approximately 90 degrees with respect to a longitudinal axis of the cannula (¶ [0035] When the distance "f" is about 2.5 inches … using the other hand, sufficient to cause the stem 14 to bend through an angle (theta) of approximately ninety degrees); 
wherein: the at least one opening is a plurality of slits adjacent to the distal end of the cannula (¶ [0041] Apertures, fenestrations or slots 109 are disposed in the distal portion 110 of the cannula); 
further comprising the step of: enlarging an area of the at least one opening by bending a distal end portion of the cannula (¶ [0061] FIG. 14 … The slots are provided with rounded heads 182 … the larger openings at either end of each slot will remain open even if a given slot is pinched closed, thereby allowing fluid to flow into the cannula). 
Kucklick increases the resistance of the cannula to kinking or collapsing when bending (¶ [0043], [0047]). One would be motivated to modify Pastron with the adjustable openings of Kucklick to reduce the risk of kinking the cannula when deploying it through an irregular target site. Therefore, it would have been obvious to modify Pastron with the adjustable openings of Kucklick in order to avoid kinking or collapsing the cannula. 

Claims 5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pastron and Kucklick, further in view of Jacobsen; Stephen C. et al. (US 5833632 A).
Regarding claims 5, 7 and 17, Pastron and Kucklick lack a plurality of openings in a diagonal, spiral or helical configuration. Jacobsen discloses a catheter guide wire apparatus (col. 1, lines 1-10; col. 2, lines 35-40, tubular guide wire 320); comprising a plurality of openings in a diagonal orientation on a distal end of a cannula (col. 3, lines 20-35, Cuts 336 are angled to allow for a longer cut; col. 4, lines 35-40, FIGS. 4A and 4B show a side, fragmented views of a tubular catheter 400 having opposed cuts 404 formed at an angle with the long direction of the guide wire, and tubular guide wire 408 having offset cuts 412 formed at an angle with the long direction of the guide wire, respectively). 
wherein: the plurality of openings are in a spiral or helical configuration (Figs. 1, 4B, cuts 336 / 404 / 412 are formed at an angle and will form a generally helical configuration around the axis of the cannula). 
Jacobsen selects a flexure profile by controlling and varying the spacing and depth of the openings (col. 3, lines 20-35). One would be motivated to modify Pastron and Kucklick with the spiral or helical openings of Jacobsen to regulate the flexibility of a cannula. Therefore, it would have been obvious to modify Pastron and Kucklick with the spiral or helical openings of Jacobsen in order to adjust or select a desired flexibility for a cannula. 
 
Claims 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pastron; Nicholas J. (US 20200069852 A1) in view of Braun; Michael et al. (US 20080200946 A1). 
Regarding claims 9-12 and 16, Pastron lacks a porous skirt or sheath functioning as a filter. Braun discloses a catheter (¶ [0010], [0068], The system 10 includes a catheter 20 (illustrated in FIGS. 1A-1D)), further comprising: 
a skirt defining a porous layer that is separated from at least one opening, the skirt functioning as a filter to allow blood and liquids to be suctioned through the skirt and into the at least one opening without allowing tissue which can clog the at least one opening to pass through the skirt (¶ [0072] In the expanded state, as described below, the self-expandable areas 32, 34 foreshorten along the longitudinal direction of the catheter 20 and form a spherical, elliptical, oblong, or cylindrical shape; ¶ [0073], the self-expandable areas 32, 34 are formed from a shape memory material; ¶ [0075] The self-expandable areas 32, 34 can be configured as a mesh 35 … openings 36 provide access for blood and potential particulate matter and other fluid to pass through during use of the system 10); 
wherein: the skirt is exposed when the sleeve is moved to the second position (¶ [0073], the austenite finish temperature is well below body temperature or even room temperature, causing the self expandable areas 32, 34 to possess strongly biased spring tendencies to expand laterally or radially outward); 
further comprising: an expandable sheath adjacent to the distal end of the cannula, the expandable sheath being expandable in surface area permitting a greater volume of fluid to enter the cannula (¶ [0072] self-expandable areas 32, 34; ¶ [0073], 
wherein: the expandable sheath is porous to fluids (¶ [0075] The self-expandable areas 32, 34 can be configured as a mesh 35). 
Braun displaces an intake opening from inner walls of a body cavity when applying suction, and generally prevents occlusion from the vessel walls. One would be motivated to modify Pastron with the porous skirt or sheath of Braun to prevent occlusion at the openings when applying suction. Therefore, it would have been obvious to modify Pastron with the porous skirt or sheath of Braun in order to avoid obstructing the openings of a suction cannula. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greeson; Dale F. et al.	US 20070173764 A1
Hoffman; Peter	US 20140276051 A1
LeBlanc, David M.  et al.	US 20050279359 A1
Cabiri; Oz	US 20180126122 A1
Binard; William J. et al.	US 3777743 A
Buechel; Frederick F. et al.	US 4400168 A
Heyer; William T.	US 3669116 A


Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781